Case 2:17-cv-01979-JAD-VCF Document 76
                                    75 Filed 02/23/21
                                             02/22/21 Page 1 of 2
                                                                3




                                               ECF No. 75
 Case 2:17-cv-01979-JAD-VCF Document 76
                                     75 Filed 02/23/21
                                              02/22/21 Page 2 of 2
                                                                 3




                                        ORDER


       Based on the parties' stipulation [ECF No. 75] and good cause appearing, IT IS HEREBY
ORDERED that THIS ACTION IS DISMISSED with prejudice, each side to bear its own fees
and costs. The Clerk of Court is directed to CLOSE THIS CASE.
                                              _________________________________
                                              U.S. District Judge Jennifer A. Dorsey
                                              Dated: February 23, 2021
